MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                      FILED
regarded as precedent or cited before any                             Dec 21 2018, 10:43 am

court except for the purpose of establishing                               CLERK
                                                                       Indiana Supreme Court
the defense of res judicata, collateral                                   Court of Appeals
                                                                            and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Joel M. Schumm                                           Curtis T. Hill, Jr.
Indianapolis, Indiana                                    Attorney General of Indiana
                                                         Matthew B. MacKenzie
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

C.G.,                                                    December 21, 2018
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         18A-JV-1373
        v.                                               Appeal from the Marion Superior
                                                         Court
State of Indiana,                                        The Honorable Gary Chavers,
Appellee-Plaintiff.                                      Judge Pro Tempore
                                                         The Honorable Geoffrey Gaither,
                                                         Magistrate
                                                         Trial Court Cause No.
                                                         49D09-1712-JD-1782



Brown, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-JV-1373| December 21, 2018               Page 1 of 17
[1]   C.G. appeals the juvenile court’s true finding that she committed a delinquent

      act which would constitute battery as a level 6 felony if committed by an adult.

      C.G. raises three issues which we revise and restate as:


            I.    Whether the juvenile court erred in admitting certain evidence;

           II.    Whether the evidence is sufficient to support the juvenile
                  court’s true finding; and

          III.    Whether the lack of a charge against C.G.’s mother requires
                  reversal.


      We affirm.


                                      Facts and Procedural History

[2]   On December 12, 2017, M.F. and his little brother and sister were at Walgreens

      buying candy when C.G. and her mother entered the store. C.G.’s mother said

      something, and M.F. texted his mother saying someone was bothering them

      because “they said something” and “they kept on watching us.” Transcript

      Volume II 7. M.F.’s mother drove to Walgreens and asked “where was the

      girl” that was picking on M.F. at school. Id. M.F.’s mother then asked C.G.

      what was “going on,” and C.G. said “B---- get the f--- out my face for I whop yo

      a--!” Id. at 12. C.G.’s mother walked over and said, “Don’t ask my daughter s-

      --.” Id. at 13.


[3]   M.F.’s mother and siblings exited the store, and C.G. and her mother each had

      a can of pepper spray and sprayed M.F.’s mother and her children. M.F.’s


      Court of Appeals of Indiana | Memorandum Decision 18A-JV-1373| December 21, 2018   Page 2 of 17
      mother started fighting because she and her children were being pepper sprayed.

      They fought through the parking lot, a man yelled, “She got a gun!,” and C.G.

      and her mother “hopped” in their vehicle “to take off.” Id. at 15.


[4]   Indianapolis Metropolitan Police Officer Mitch Hubner arrived at the scene

      after receiving a report about women fighting. As he pulled in, he observed

      C.G. and her mother attempting to drive out of the parking lot and he waved

      them in. Officer Hubner’s field training officer noticed that C.G.’s mother had

      a gun on her right hip, removed it from her, and stored it in his vehicle. C.G.

      and her mother told Officer Hubner that “they were defending their selves by

      pepper spraying the other family.” Id. at 20. Officer Hubner and another

      officer arrested C.G. and her mother for battery.


[5]   On December 19, 2017, the State filed a petition alleging C.G. to be a

      delinquent for committing an act which would constitute battery as a level 6

      felony if committed by an adult. Specifically, the State alleged that C.G. “did

      knowingly or intentionally touch [L.B.], [M.B.], [M.F.], [V.J.] and/or [L.P.1] in

      a rude insolent or angry manner, which resulted in moderate bodily injury, to

      wit: facial pain, redness and swelling, [and] difficult breathing due to having

      been sprayed with pepper spray.” Appellant’s Appendix Volume II at 17.


[6]   On April 10, 2018, the court held a hearing. During direct examination, the

      prosecutor asked M.F.: “Okay so do you remember . . . [C.G.] macing you?



      1
          L.P. is M.F.’s mother.


      Court of Appeals of Indiana | Memorandum Decision 18A-JV-1373| December 21, 2018   Page 3 of 17
      Do you remember her specifically doing that?” Transcript Volume II at 9.

      M.F. answered: “I don’t think I don’t think it was her.” Id. The prosecutor

      asked him: “Do you specifically remember [C.G.] macing you?” Id. M.F.

      answered: “No. I – I know somebody maced me, one of them.” Id. He also

      stated: “It was her or her mother.” Id. During M.F.’s testimony, the State

      introduced and the court admitted photos of M.F.’s face, pants, and jacket after

      being sprayed with mace.


[7]   M.F.’s mother testified that both C.G. and her mother had a pepper spray can

      and “[b]ottles of mace came out and that’s when they start pepper spraying us

      and we started fighting.” Id. at 13. During the direct examination of M.F.’s

      mother, the State introduced and the court admitted photos of M.F.’s mother

      and clothing after being sprayed with mace. The State also moved to admit a

      photo of three cans of pepper spray. C.G.’s counsel objected on the basis that

      M.F.’s mother “did not gather information to take that photo.” Id. at 16. The

      prosecutor stated: “Your Honor [] State’s exhibit 8 shows pepper spray cans

      that [M.F.’s mother] can testify that she saw that day and can identify.” Id.

      The court overruled the objection and admitted the photo as State’s Exhibit 8.

      When asked if she recognized what was in State’s Exhibit 8, M.F.’s mother

      answered: “Yes I sent the pepper spray but the one that has the little key rings

      on it I seen it when they were in her hand wrapped up.” Id. Officer Hubner

      testified that C.G. and her mother stated that “they were defending their selves

      by pepper spraying the other family.” Id. at 20.




      Court of Appeals of Indiana | Memorandum Decision 18A-JV-1373| December 21, 2018   Page 4 of 17
[8]   After the State rested, C.G.’s counsel moved for dismissal and argued that

      M.F.’s mother did not specifically testify that C.G. deployed the pepper spray,

      and the court denied the motion. C.G.’s mother testified that C.G. was in the

      ninth grade, suffers from “a lot of mental stuff and meaning um with her not

      being able to um – ADHD is what they diagnosed her with.” Id. at 23. She

      testified that she and C.G. walked in Walgreens, she noticed a boy looking at

      her “up and down,” and the boy said, “She’s got a gun we can get a gun and we

      can shoot it up.” Id. at 24. She testified that she realized her “stuff was

      showing from . . . getting out of the truck” and she just politely pulled down her

      shirt to cover up her gun. Id. She stated that M.F.’s mother “kept on provoking

      and threatening” and said, “I’m tired of your daughter messing with my son”

      and “He’s gone [sic] fight her today!” Id. at 26. She testified:


              [M.F.’s mother] gone [sic] make her son fight my daughter and I
              kept saying ain’t nobody gone [sic] touch my daughter. But she
              was using profanity the B word, B B my daughter, A word, and I
              was like ain’t nobody gone [sic] touch my daughter and I’m
              going like this I’m still telling her ain’t nobody gone [sic] touch
              my daughter.


                                                    *****


              [W]hen we was out there [M.F.’s mother] kept trying to tell her
              son to run up on my daughter and beat her up and I kept saying
              he’s not touching my daughter. And I’m doing like this so I went
              and reached in my pocket because I seen it wasn’t no reconciling
              with them and as I kept trying to you know back off they kept
              coming so I was like okay. And then he went . . . when [M.F.’s
              mother] told him to run up he did and he pulled his pants up hut
              – hut hike and that’s when I maced them dead in the face. And I
      Court of Appeals of Indiana | Memorandum Decision 18A-JV-1373| December 21, 2018   Page 5 of 17
              told him before I even maced him though get back I said you bet
              not do it and he said “I am.”


      Id. at 26-28. She testified that C.G. was “behind [her] the whole time” and “in

      the video too you see her spreading out running and then [C.G.] ended up

      coming back trying to help get them off.” Id. at 28. She testified that when the

      police arrived she was “already coming” and “was not trying to leave.” Id. at

      29. She also testified that C.G. did not have any pepper spray on her that day.

      On cross-examination, she testified that there was no contact outside “but they

      charged us.” Id. at 30. C.G.’s counsel introduced and the court admitted

      surveillance video from Walgreens.


[9]   On rebuttal and over C.G.’s objection, Officer Hubner testified that a bottle of

      pepper spray was found in the pocket of C.G.’s jacket. Specifically, the

      following exchange occurred:


              Q Officer Hubner there was a . . . search done on the vehicle?
              Correct?

              A Yes[.]

              Q And well you – you didn’t make, who was involved during
              the search?

              A Um it was Officer Hall and Officer Erwin were the two that I
              am aware that checked the vehicle.

              Q And were you aware of what they found?

              A Yes[.]

              Q Um do you know if any of [C.G.’s] artifacts were searched?


      Court of Appeals of Indiana | Memorandum Decision 18A-JV-1373| December 21, 2018   Page 6 of 17
        A I – I believe that her jacket was searched.

        [Defense Counsel]: Um objection Judge. Um lack of personal
        knowledge.

        [Prosecutor]: Your Honor um these questions are directed to
        impeach the mother’s um testimony that there was no pepper
        spray found on [C.G.] at the scene.

        THE COURT: I allow it.

        Q In [C.G.’s] jacket do you know if anything was found? To
        your knowledge were you informed?

        [Defense Counsel]: [O]bjection Judge I he has no personal. He’s
        not he [sic] one that did the search. So he has no knowledge.

        [Prosecutor]: Your Honor is – is it is for impeachment purposes
        rule it as not applied so he can testify as to what he learned on
        that day and hear or seen what come in.

        THE COURT: Well what’s the bases of this knowledge?

        [Prosecutor]: The bases of this knowledge that he was –

        THE COURT: Well no you don’t know. You have to ask him.

        Q Officer how did you learn about this?

        A One of my fellow officers told me. He – he gave me the
        evidence that was found in the jacket.

        [Defense Counsel]: So then we would object to hearsay Judge.

        THE COURT: Well, if an item was handed to him so over
        ruled. Go head [sic].

        Q Officer what um what was that item?

        A It was a bottle of pepper spray.

        Q And where was it found?
Court of Appeals of Indiana | Memorandum Decision 18A-JV-1373| December 21, 2018   Page 7 of 17
               A In her jacket pocket.

               [Defense Counsel]: Again Judge I would object to hearsay and a
               lack of knowledge. Certainly he had to have been told as to
               where it was found.

               THE COURT: Overruled. Noted.


       Id. at 35-36. The court entered a true finding and scheduled a disposition

       hearing.


[10]   On May 15, 2018, the court held a disposition hearing. The court stated: “I’m

       going to . . . enter a true finding but I’m not going to order any services and I’m

       not going to place you on probation. I am going to close this matter out.

       [C.G.] you are discharged and free to go.” Id.


                                                   Discussion

                                                         I.


[11]   The first issue is whether the juvenile court erred in admitting Officer Hubner’s

       testimony regarding the pepper spray discovered in C.G.’s jacket. The

       admission and exclusion of evidence is a matter within the sound discretion of

       the trial court, and we will review only for an abuse of discretion. Wilson v.

       State, 765 N.E.2d 1265, 1272 (Ind. 2002). An abuse of discretion occurs “where

       the decision is clearly against the logic and effect of the facts and

       circumstances.” Smith v. State, 754 N.E.2d 502, 504 (Ind. 2001). “Errors in the

       admission or exclusion of evidence are to be disregarded as harmless error




       Court of Appeals of Indiana | Memorandum Decision 18A-JV-1373| December 21, 2018   Page 8 of 17
       unless they affect the substantial rights of a party.” Fleener v. State, 656 N.E.2d

       1140, 1141 (Ind. 1995) (citations omitted).


[12]   “Hearsay” is a statement, other than one made by the declarant while testifying

       at a trial or hearing, offered in evidence to prove the truth of the matter

       asserted. Ind. Evidence Rule 801(c). Hearsay is not admissible except as

       provided by law or the rules of evidence. Ind. Evidence Rule 802.


[13]   C.G. contends that the juvenile court erred in admitting Officer Hubner’s

       testimony regarding the pepper spray found in C.G.’s jacket because it

       constitutes hearsay given that he had not searched the pocket and was relaying

       information provided to him by another police officer. The State argues that

       “the truth of the matter asserted – which was whether [C.G.’s mother’s]

       testimony that [C.G.] did not have any pepper spray – was the ultimate effect of

       admitting Officer Hubner’s testimony.” Appellee’s Brief at 9. The State also

       argues that any error is harmless given that there was substantial independent

       evidence of guilt.


[14]   During the direct examination of M.F.’s mother, the following exchange

       occurred:


               Q And do you remember who took out a pepper spray can?

               A Both of them had one.

               Q And do you remember seeing that?

               A Yes.



       Court of Appeals of Indiana | Memorandum Decision 18A-JV-1373| December 21, 2018   Page 9 of 17
       Transcript Volume II at 14. M.F.’s mother testified: “Bottles of mace came out

       and that’s when they start pepper spraying us and we started fighting.” Id. at

       13. During direct examination, Officer Hubner stated the following without

       objection:


               [B]oth [C.G.’s mother] and [C.G.] both [s]tated the same thing.
               Um they said that they were at the store there were children
               involved, that both the children had fought at school, they were
               in the store together, mother showed up, and that they were
               asked to leave the store. They left the store and they were
               defending their selves by pepper spraying the other family.


       Id. at 20.


[15]   In light of the testimony of M.F.’s mother and Officer Hubner as well as the

       other evidence, we conclude that any error in admitting Officer Hubner’s

       testimony regarding the pepper spray found in the pocket of C.G.’s jacket was

       harmless.


                                                         II.


[16]   The next issue is whether the evidence is sufficient to support the juvenile

       court’s true finding that C.G. committed a delinquent act which would

       constitute battery as a level 6 felony if committed by an adult. When the State

       seeks to have a juvenile adjudicated to be a delinquent for committing an act

       which would be a crime if committed by an adult, the State must prove every

       element of the crime beyond a reasonable doubt. J.R.T. v. State, 783 N.E.2d

       300, 302 (Ind. Ct. App. 2003), trans. denied. Upon review of a juvenile

       Court of Appeals of Indiana | Memorandum Decision 18A-JV-1373| December 21, 2018   Page 10 of 17
       adjudication, this court will consider only the evidence and reasonable

       inferences supporting the judgment. Id. We will neither reweigh the evidence

       nor judge witness credibility. Id. If there is substantial evidence of probative

       value from which a reasonable trier of fact could conclude that the defendant

       was guilty beyond a reasonable doubt, we will affirm the adjudication. Id.


[17]   The offense of battery as a level 6 felony is governed by Ind. Code § 35-42-2-1,

       which at the time of the offense provided that “a person who knowingly or

       intentionally . . . touches another person in a rude, insolent, or angry manner . .

       . commits battery” and the offense is a level 6 felony if “[t]he offense results in

       moderate bodily injury to any other person.”2


[18]   C.G. argues that, although the State offered evidence that M.F. and his mother

       suffered injuries from pepper spray, it did not prove beyond a reasonable doubt

       that C.G. was the person who used the pepper spray. The State maintains that

       it presented sufficient evidence and that C.G. is requesting that we reweigh the

       evidence.


[19]   The evidence most favorable to the challenged true finding reveals that M.F.’s

       mother testified that C.G. told her: “B---- get the f--- out my face for I whop yo

       a--!” Trial Transcript Volume II at 12. M.F.’s mother testified that both C.G.

       and her mother had a pepper spray can. She also stated: “Bottles of mace came

       out and that’s when they start pepper spraying us . . . .” Id. at 13. Officer



       2
           Subsequently amended by Pub. L. No. 80-2018, § 3 (eff. July 1, 2018).


       Court of Appeals of Indiana | Memorandum Decision 18A-JV-1373| December 21, 2018   Page 11 of 17
       Hubner testified that C.G. and her mother said the same thing and that they

       said “they were defending their selves by pepper spraying the other family.” Id.

       at 20.


[20]   Based upon the record, we conclude that the State presented evidence of a

       probative nature from which a reasonable trier of fact could find that C.G.

       committed an act which would constitute battery as a level 6 felony if

       committed by an adult.


                                                             III.


[21]   The next issue is whether the lack of a charge against C.G.’s mother requires

       reversal. C.G. asserts that a juvenile involved in the same incident as a parent

       should not be adjudicated delinquent when the State did not pursue charges

       against the more culpable adult. C.G. cites Lee v. State, 43 N.E.3d 1271 (Ind.

       2015), in support of her position. She cites Article 1, Sections 1 and 12 of the

       Indiana Constitution and argues that juveniles are less culpable generally and

       C.G. in particular was less culpable than her mother.3




       3
         Article 1, Section 1 of the Indiana Constitution provides: “WE DECLARE, That all people are created
       equal; that they are endowed by their CREATOR with certain inalienable rights; that among these are life,
       liberty, and the pursuit of happiness; that all power is inherent in the people; and that all free governments
       are, and of right ought to be, founded on their authority, and instituted for their peace, safety, and well-being.
       For the advancement of these ends, the people have, at all times, an indefeasible right to alter and reform
       their government.” Article 1, Section 12 of the Indiana Constitution provides: “All courts shall be open; and
       every person, for injury done to him in his person, property, or reputation, shall have remedy by due course
       of law. Justice shall be administered freely, and without purchase; completely, and without denial; speedily,
       and without delay.”

       Court of Appeals of Indiana | Memorandum Decision 18A-JV-1373| December 21, 2018                    Page 12 of 17
[22]   The State asserts that C.G. has waived this claim by failing to raise it before the

       juvenile court and that C.G. cites to no case law holding that, if the State does

       not charge and convict every accomplice or co-defendant who is a party to a

       criminal action, that no party can be rightfully convicted on principles of

       fairness. The State argues that the prosecuting attorney has broad discretion in

       determining what crimes to prosecute, that the juvenile justice system has a

       parens patriae function, and that Lee offers no relief to C.G. because that opinion

       did not hold that the State’s decision not to charge every accomplice invalidates

       a fellow accomplice’s conviction on the grounds of fundamental fairness.


[23]   Initially, we note that C.G. did not raise this argument before the juvenile court.

       In Love v. State, the Indiana Supreme Court held:


               Regarding this subject, Professors LaFave and Israel state:


                       “Although some authority is to be found that a
                       discriminatory prosecution claim is a ‘defense’ which is to
                       be raised during the course of the trial and sent to the jury
                       as part of the case just as with, say, a defense of self-
                       defense, this is not a sound procedure. Because the
                       ‘question of discriminatory prosecution relates not to the
                       guilt or innocence of [the accused], but rather addresses
                       itself to a constitutional defect in the institution of the
                       prosecution,’ the claim ‘should be treated as an application
                       to the court for a dismissal or quashing of the prosecution’
                       and thus should be decided by the court. Moreover,
                       ‘because a claim of discriminatory prosecution generally
                       rests upon evidence completely extraneous to the specific
                       facts of the charged offense,’ the better practice is to
                       require the claim to be raised and resolved in a pretrial


       Court of Appeals of Indiana | Memorandum Decision 18A-JV-1373| December 21, 2018   Page 13 of 17
                        setting.” (Citations omitted.) 2 W. LaFave & J. Israel,
                        supra, § 13.4(a) at 187.


               We wholeheartedly ascribe to the above.


       468 N.E.2d 519, 521-522 (Ind. 1984), cert. denied, 471 U.S. 1104, 105 S. Ct.

       2335 (1985). In Albright v. State, this Court held:


               The matter [of selective prosecution] should be brought to the
               attention of the court by written motion which, on its face,
               reveals a basis for such claim. A hearing must be set outside the
               presence of the jury at which both the defendant and the
               prosecuting attorney are given the opportunity to present
               evidence. The findings of the court, either granting the motion to
               dismiss or denying said motion, are then properly subject to
               appellate review.


       501 N.E.2d 488, 497 (Ind. Ct. App. 1986), reh’g denied. We observed that no

       motion to dismiss on the basis of selective prosecution was found in the record

       and that “[t]he procedure for asserting and establishing selective prosecution in

       a criminal case was not followed by Albright and, therefore, her claim of being

       unfairly charged is without merit.” Id.


[24]   Even assuming that C.G. did not waive this issue, we cannot say that reversal is

       warranted.4 To the extent C.G. cites Lee, in that case, the Indiana Supreme




       4
         C.G. asserts that her mother “was arrested for battery along with C.G., but no charges were filed against
       her mother.” Appellant’s Brief at 14 (citing Appellant’s Appendix Volume II at 75, 79). Page 75 of Volume
       II of the Appellant’s Appendix contains a pre-dispositional report which states: “Youth’s mother, [L.G.], was
       also arrested as a result of this matter. Her case was not filed by the Prosecutor’s Office.” Appellant’s
       Appendix Volume II at 75. The pre-dispositional report also states that C.G.’s mother “was checked on

       Court of Appeals of Indiana | Memorandum Decision 18A-JV-1373| December 21, 2018               Page 14 of 17
Court observed that the State prosecuted three co-defendants on identical

charges in the same trial. 43 N.E.3d at 1272. In a companion case, the Indiana

Supreme Court reversed the convictions of two of those three co-defendants and

remanded to the trial court with instructions to enter judgments of acquittal. Id.

(citing Young v. State, 30 N.E.3d 719 (Ind. 2015)). The Court applied that

holding to the third co-defendant – Latoya Lee – whose case was

indistinguishable except that she belatedly filed her petition to transfer. Id. The

Court exercised its discretion to review the constitutional issue because the

included-offense question was a matter of due process. Id. at 1275. The Court

held that the case “implicates the ‘basic principle of justice that like cases should

be decided alike,’ Martin v. Franklin Capital Corp., 546 U.S. 132, 139, 126 S. Ct.

704, 163 L.Ed.2d 547 (2005)—and that even more fundamentally, the very same

case should be decided the same way as to identically situated participants.” Id.

The Court observed that Lee faced opposite results than her son and Young on

the very same issue originating from the very same trial and stood convicted

while the others stood acquitted, despite being identical in every way except

their procedural postures. Id. The Court also observed that Lee stood

convicted and another co-defendant stood acquitted, despite being identical in

every way, including their procedural posture on the included-offense issue. Id.

The Court held: “To avoid that serious injustice, we therefore choose to address

Latoya’s case on its merits and reverse her conviction, consistent with our



Odyssey and pre-Odyssey systems and was found to have a history under gallery number 795196 of one
arrest. No charges were filed in this matter.” Id. at 79.

Court of Appeals of Indiana | Memorandum Decision 18A-JV-1373| December 21, 2018          Page 15 of 17
       decision in Young.” Id. The Court in Lee did not address a situation in which

       one individual is charged and another individual involved in the offense was

       not charged. Accordingly, we find Lee distinguishable.


[25]   The Indiana Supreme Court has held generally that “[a] prosecutor is vested

       with broad discretion in the performance of his or her duties” and “[t]he

       determination as to who shall be prosecuted and who shall not be prosecuted

       lies within the sole discretion of the prosecuting attorney.” Lamotte v. State, 495

       N.E.2d 729, 733 (Ind. 1986). In Love, the Indiana Supreme Court recognized

       the right to challenge selective prosecution if the prosecution is discriminatory

       in nature. 468 N.E.2d at 521 and we have held:


               The essential elements of a claim of selective prosecution are:
               “(1) that other violators similarly situated are generally not
               prosecuted; (2) that the selection of the claimant was ‘intentional
               or purposeful’; and (3) that the selection was pursuant to an
               ‘arbitrary classification.’” 2 W. LaFave & J. Israel, Criminal
               Procedure § 13.4(a), at 187 (1984). An “arbitrary classification”
               includes a classification based upon race, religion, sex or other
               constitutionally suspect distinction that bears no rational
               relationship with legitimate law enforcement objectives. See Love
               v. State (1984), Ind., 468 N.E.2d 519, 521 (“the defendant has the
               burden of proving that he was, in fact, the victim of selective
               prosecution, based upon ‘an impermissible classification such as
               race, religion or sex.’” (quoting 2 W. LaFave & J. Israel, Criminal
               Procedure § 13.4 (1984))), cert. denied (1985), 471 U.S. 1104, 105 S.
               Ct. 2335, 85 L.Ed.2d 851[.]


       Pruitt v. State, 557 N.E.2d 684, 689 (Ind. Ct. App. 1990) (citation omitted), reh’g

       denied, trans. denied. C.G. has not demonstrated that reversal is warranted.


       Court of Appeals of Indiana | Memorandum Decision 18A-JV-1373| December 21, 2018   Page 16 of 17
[26]   For the foregoing reasons, we affirm the juvenile court’s true finding that C.G.

       committed a delinquent act which would constitute battery as a level 6 felony if

       committed by an adult.


[27]   Affirmed.


       Bradford, J., concurs.


       Bailey, J., concurs in result.




       Court of Appeals of Indiana | Memorandum Decision 18A-JV-1373| December 21, 2018   Page 17 of 17